Landis, Judge:
Plaintiff’s motion for rehearing of Oakville Company v. United States, 58 Cust. Ct. 79, C.D. 2893, in effect asks that the judgment entered February 14, 1967, be vacated, that the case be reconsidered, and that judgment enter sustaining various claims made in the protest.
Defendant’s memorandum, while it opposes the motion, concedes that the judgment should be clarified to conform to the decision.
*565The decision discussing the substantive issues in this case substantially held as plaintiff claimed, that is, that certain common pins manufactured in the United States and exported were free of duty under paragraph 1615 (a) of the Tariff Act of 1930, as amended, as American goods returned without having been advanced in value or improved in condition, and that certain paper rolls, manufactured in the United States and exported for alteration, were dutiable only on the value of-the process which altered the rolls under paragraph 1615(g) (1).
The judgment entered in this protest being concededly inconsistent with the above-mentioned holdings and decision in this case, the judgment entered February 14, 1967, in this protest, is vacated and set aside and modified judgment conforming with the decision will be entered.
Further consideration having been had, we are of opinion that plaintiff’s additional protest claim, that the appraisements covering the entered merchandise in this protest are void, is well taken. The official papers Show that the imported merchandise was appraised and liquidated as a single entity, namely pins, dutiable at 20 per centum ad valorem under paragraph 350 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade (T.D. 51802). Since, as we have held, the common pins are American goods returned free of duty under paragraph 1615(a), their appraisement with dutiable items, as a single dutiable entity, is invalid and void. Consolidated Sewing Machine Co., Inc. v. United States, 37 Cust. Ct. 314, Abstract 60179. Modified judgment will enter remanding this case to a single judge to determine the proper dutiable values in the manner provided by law. 28 U.S.C., section 2636(d).
In all other respects, plaintiff’s motion, whether for rehearing or for judgment as claimed, is denied.
It is ordered.